Citation Nr: 1446704	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tenosynovitis, status post right Achilles tendon rupture.  

2.  Entitlement to increased ratings for sural neuralgia, status post right Achilles tendon rupture, currently assigned "staged" ratings of 0 percent prior to October 1, 2008, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to October 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Des Moines, Iowa RO, which granted the Veteran compensation for tenosynovitis status post right Achilles tendon rupture rated 100 percent effective September 21, 1998 and then rated 10 percent, effective December 1, 1998; the decision also granted compensation for sural neuralgia status post Achilles tendon rupture rated 0 percent, effective September 21, 1998.


FINDINGS OF FACT

1.  The Veteran's tenosynovitis, status post right Achilles tendon rupture, is not shown to have been manifested by marked limited motion of the ankle; there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

2.  It is reasonably shown that throughout the appeal period, the Veteran's sural neuralgia, status post right Achilles tendon rupture, has been manifested by mild or moderate incomplete paralysis of the posterior tibial nerve, but with limitation less than required for a 20 percent rating under the Code based on severe incomplete paralysis of the posterior tibial nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's tenosynovitis, status post right Achilles tendon rupture, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5270-5274 (2014).

2.  A 10 percent rating is warranted for the Veteran's sural neuralgia, status post right Achilles tendon rupture, throughout the appeal period; a rating in excess of 10 percent is not warranted for any period of time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Code 8725 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  As the rating decision on appeal granted service connection for the disabilities at issue and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess, supra, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and his attorney responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in September 2004, October 2008, June 2010, February 2014, and May 2014, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities in appellate status and provide the necessary information to adjudicate these claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.




Tenosynovitis

The Veteran's right ankle disability is rated as tenosynovitis under Code 5271.  The Board will also address other applicable Codes for rating ankle disabilities.

Ankle impairment is rated by application of Codes 5270 through 5274.  Under Code 5270, a 20 percent rating is awarded for ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is awarded for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is awarded for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Under Code 5271, a 10 percent rating is awarded for moderate limited motion of the ankle, and a 20 percent rating is awarded for marked limited motion of the ankle.  Under Code 5272, a 10 percent rating is awarded for ankylosis of the subastragalar or tarsal joint in a good weight-bearing position, and a 20 percent rating is awarded for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  Under Code 5273, a 10 percent rating is awarded for malunion of the os calcis or astragalus with moderate deformity, and a 20 percent rating is awarded for malunion of the os calcis or astragalus with marked deformity.  Under Code 5274, a 20 percent disability rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 3.45.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  

In August 1998, the Veteran suffered a rupture to the right Achilles tendon.  He underwent surgical repair of the injury in September 1998; the operative report noted that the surgery went well, and he was discharged home for post-operative care, with a post-operative shoe as well as oral and written post-operative instructions.

Five days after the September 1998 surgery, the Veteran complained of pain on the top of the right foot since that morning.  Subsequent September and October 1998 examinations noted the Veteran reported being pain free.  The Veteran underwent physical therapy through December 1998 and was discharged from the VA domiciliary in February 1999.

On April 2001 examination, the Veteran reported no complaints related to the Achilles tendon.

On February 2002 podiatry treatment, the Veteran reported having trouble with certain shoes, and he had been provided with arch supports one year prior though it did not help.  Physical examination at that time revealed no pain or swelling in the Achilles tendon area.  The impression was that there was Achilles contracture secondary to rupture and repair.

On September 2004 VA examination, the Veteran reported chronic tightness over the Achilles tendon surgical site since the September 1998 surgery.  He complained of cramping of the foot along the mid-foot region with weight bearing but he denied any pain or cramping without weight bearing.  He complained of numbness along the medial and lateral aspects of the ankle and a burning sensation over the posterior ankle.  He reported occasional little effusion and denied locking.  He complained of stiffness of the ankle.  He reported that the pain was chronic with no specific flare-up except for cold weather.  He wore no special shoes and used no crutches, braces, or canes.  He denied any loss of work due to ankle pain.

On physical examination, there was a subjective decrease to vibratory sense over the right foot.  The Veteran complained of numbness over the foot and a decrease to sensation using pin prick examination, but the distribution of the decreases in sensation did not follow any established dermatomal patterns.  Sensation was preserved over the lateral dorsum of the right foot but lost over the lateral sole of the foot.  Pin prick examination was decreased proximally to just below the knee over the right leg.  Forced flexion of the feet produced a pulling sensation in the superior gastrocnemius in the lower knee region bilaterally.  Range of motion testing was approximately equal between the right and left ankles, with approximately 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  No significant inversion laxity was noted.  There was no tenderness to palpation about the right ankle or over the Achilles tendon.  There was thickening of the Achilles tendon approximately 3 centimeters proximal to the insertion of the tendon on the calcanea.  Repetitive movement of the ankle produced no fatigability or incoordination, and post exercise range of motion was unchanged.  X-ray results showed mild degenerative changes consistent with previous trauma of the medial and lateral malleolus.  The examiner opined that the neurological symptoms were most likely a post-surgical residual from the Achilles tendon repair.

An October 2004 nerve conduction study showed that the Veteran had right sural mononeuropathy that was most likely post-surgical in nature.

On October 1, 2008 VA examination, the Veteran reported that since his surgery, he had a lot of pain and problems with the right lower extremity; orthopedic insoles were made and issued to him by VA and they helped a great deal.  He reported that he still had a biting pain in the back of his heel, though he had not had a VA podiatry consult for one year, as he had been seeing his own private physician.  He reported that, recently, he tried to plantar flex his foot while in bed and felt an electric shock, and he could not walk on it at all.  He took Vicodin for pain.  There were no constitutional symptoms of, or incapacitating episodes of, arthritis.  There were functional limitations on standing and walking as the Veteran was unable to stand and was not ambulatory.  The Veteran was using a wheelchair as he found it very painful to walk at all on the day of examination.

On physical examination, the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Regarding dorsiflexion of the right ankle, active motion against gravity was from 0 to 20 degrees with pain from 10 degrees; passive motion was from 0 to 20 degrees with pain beginning at 10 degrees; and range of motion against strong resistance was from 0 to 10 degrees with pain beginning at 10 degrees.  On repetitive use, limitation of motion was 0 to 10 degrees due to pain.  Regarding plantar flexion, active motion against gravity was from 0 to 10 degrees with pain beginning at 10 degrees; passive motion was from 0 to 30 degrees with pain beginning at 10 degrees; and motion against strong resistance was from 0 to 10 degrees with pain beginning at 10 degrees.  There was no additional loss of motion on repetitive use.  There was no loss of a bone or part of a bone, and there was no inflammatory arthritis or joint ankylosis.  The Veteran was grossly voluntarily avoiding use of the right foot and ankle, but with distraction the pain pattern was different.  Gastrocnemius "squeeze" did not worsen the pain and there was no palpable lump in the muscle bellies.  There was no ankle instability.  There was a tendon abnormality in that there was a 2.3 centimeter bulge at the middle area of the right Achilles tendon.  The leg lengths were equal.  X-ray results of the ankle showed mild soft tissue swelling over the lateral malleolus; the bony structures were intact, and there was well corticated bony density consistent with accessory ossicle noted inferior to the medial malleolus.  MRI results of the ankle showed a partial noninsertional tear of the tendoachillis, moderate right ankle joint effusion, and moderate fluid surrounding the flexor hallucis tendon suggestive of flexor hallucis longus tendinitis.  The diagnoses included noninsertional tear of the tendoachillis, flexor hallucis longus tenosynovitis, and moderate right ankle joint effusion.  The disabilities prevented sports, and caused severe limitations of shopping and exercise, and moderate limitations of chores and recreation.

On October 24, 2008 VA treatment, the Veteran was noted to have undergone surgical repair for an Achilles tendon rupture in 1998; he initially had tendinitis and other difficulties but over the subsequent years had done very well without significant Achilles tendon pain.  He reported that on October 1 of that year, he was stretching his heels while lying in bed when he felt a tearing sensation posteriorly at the Achilles tendon.  He developed swelling, ecchymosis and severe tenderness along the Achilles.  MRI evaluation revealed a partial Achilles rupture.  On physical examination, there was pain to palpation of the Achilles tendon.  He was able to dorsiflex and plantar flex the foot.  Sensation was intact distally with a palpable dorsalis pedis pulse.  The impression was status post Achilles tendon repair with partial rerupture.  The Veteran was doing well with improvement in symptoms since his re-injury, and the tendon was expected to heal and remain intact.

On June 2010 VA joints examination, the Veteran was noted to have partially re-ruptured the right Achilles tendon while doing routine stretches prior to the October 2008 VA examination.  Orthopedic consultation at that time recommended conservative treatment which was later pronounced successful.  The Veteran reported that very painful paresthesias in the area of the Achilles tendon, as clinically related to the sural nerve that runs alongside it, had continued.  He used took Etodolac daily and occasional hydrocodone for pain, and he used orthotic inserts and a cane.  There was no history of trauma to the joints or neoplasm.  The Veteran reported that he was able to stand for up to one hour, and he was able to walk for more than one-quarter mile but less than one mile.  He reported intermittent but frequent use of a cane.  The Veteran reported that he was unemployed as his employer's business had changed and he was not needed anymore.

On physical examination, the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  Symptoms included tenderness, pain at rest, weakness, and guarding of movement; the examiner opined that all of these related to the Achilles tendon and/or its accompanying sural nerve.  There was no ankle instability.  The Achilles tendon was tender; overlying scar tissue was hypertrophic and without sensation.  Dorsiflexion and plantar flexion of the right ankle, with active motion, were each from 0 to 5 degrees.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  Leg lengths were equal.  The diagnoses included right Achilles tendinitis status post tendon rupture and repair, causing decreased mobility, decreased strength of the lower extremity, and pain.  The tendinitis caused severe limitation of sports, moderate limitation of chores and exercise, and mild limitation of shopping and recreation.  The examiner noted that the diagnosis of tendinitis, rather than the previously used diagnosis of tenosynovitis, was merely different nomenclature since the Achilles tendon did not have a true synovium in the area of the rupture.

On June 2010 VA peripheral nerves examination, the Veteran reported symptoms of the right ankle including numbness, paresthesias, and pain described as stabbing and burning.  On motor examination, muscle strength of the triceps surae was 4, noted as weakness in plantar flexion of the right foot; because of inconsistent responses, the examiner opined that the weakness did not appear to be due to the nerve but rather to guarding from pain or to an undetermined mechanism.  The affected nerve was the posterior tibial nerve.   Muscle strength of the right tibialis anterior/extensor hallucis longus was 4, and the examiner again opined that weakness of dorsiflexion of the right foot did not appear to be due to nerve deficit; the affected nerve was the right deep peroneal.  On sensory examination, vibration was normal; pain and light touch were each decreased in the medial foot and ankle.  Right ankle reflex was absent.  The examiner noted that muscle atrophy was present.  There were no tremors, tics, or other abnormal movements, and no joint functions were affected by the nerve disorder.  Gait was antalgic but balance was normal.  The examiner noted that the absent right ankle jerk reflex was likely due to unavailability of the Achilles tendon nociceptors due to the surgery.  The diagnoses included right sural neuropathy, with the nerve dysfunction noted as neuralgia, causing decreased mobility and pain.  The neuropathy caused severe limitations on sports, and mild limitations on chores, shopping, exercise, recreation, and driving.  The diagnoses also included right saphenous sensory neuropathy, with unknown etiology; the examiner noted that there is no evidence this condition is secondary to the Achilles rupture as it was not shown on the 2004 nerve conduction test.

On February 2014 VA examination, the Veteran reported constant ankle pain at 3 to 5 out of 10 in severity and dull in nature.  He reported taking aspirin daily for generalized arthritis pain including in the right Achilles, gout, and right knee pain.  He reported the Achilles pain was aggravated to an "intense 4 to 6" out of 10 with general increased activity, and he made it a point not to overdo the activity.  He reported that the pain was basically in the right Achilles area and the right medial malleolus and heel.  He stated that he felt no better than he was before and the degree to which he felt worse was questionable.

On physical examination, the Veteran was noted to have a Group XI muscle injury to the muscles of the right foot, ankle and calf, including the gastrocnemius, soleus, tibalis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, and flexor digitorum longus.  Muscle atrophy was noted, as there was a 1.5 centimeter difference between the right and left lower extremities at muscle group XI.  X-rays of the right foot and ankle showed thickening to the outline of the Achilles tendon, suggesting possible changes related to an old injury.  There was also spurring as well as a small ossification at the tip of the fibula compatible with an old ligamentous injury.  There was a small ossification at the tip of the medial malleolus suggesting old injury as well.  The ankle mortise was intact and the tibiotalar joint space appeared preserved.  There was no acute injury.  The right foot demonstrated minor hallux valgus.  The examiner opined that the muscle injury impacted the Veteran's ability to work, as he was unable to walk fast or run.  He lived in a second floor apartment and was able to climb the steps about once per day.  He could walk about a half-mile to a mile before having to sit down and rest, and he could not state how long he could stand with the right Achilles disability.  Muscle strength testing was normal for ankle plantar flexion and dorsiflexion.  He made regular use of a cane, reporting that he had used the cane for the past several years for his balance due to right knee problems and issues from the right Achilles rupture.  He also stated he had inserts in his shoes for several years after the injury; they eventually served their purpose, he believed, because he was not issued any more inserts.  The diagnoses included status post right Achilles tendon rupture and right foot minor hallux valgus.  The examiner opined that the Veteran's Achilles pain symptoms could significantly limit his functional ability when the tendon is used repeatedly over a period of time.  Additional limitation due to the pain was feasible and likely to occur, but it was not possible to determine actual degrees of additional range of motion loss due to pain on use.
 
On February 2014 VA peripheral nerves examination, the Veteran's symptoms attributable to his nerve conditions included moderate paresthesias and/or dyesthesias of the right lower extremity and moderate numbness of the right lower extremity.  Hypoactive reflexes were noted at both ankles.  On sensory testing, the right lower leg/ankle (L4/L5/S1) showed decreased sensation to light touch, as did the bilateral feet/toes (L5).  Dull prick to light touch on all toes bilaterally and on the lateral right ankle was decreased; it was more decreased at the right medial ankle, right inferior calcaneus, and right posterior ankle medial to right Achilles.  Trophic changes attributable to peripheral neuropathy included a lack of hair and shiny skin on the lower extremities.  The Veteran's gait was abnormal, with a slight wide stance gait with moderate bilateral feet pronation.  On neurologic testing, all nerves affecting the lower extremities were normal bilaterally (no incomplete or complete paralysis shown).  The diagnoses included neuralgia (sural, medial calcaneal, medial cutaneous nerves) status post right Achilles tendon rupture; and peripheral neuropathy of the bilateral toes.  The examiner opined that the Veteran's peripheral nerve conditions impacted his ability to work, noting that he lived with the numbness and could not think of how it bothered him; the Veteran suggested that the numbness may be helpful because he believed he may have less pain due to the numbness in the right foot.  The examiner opined that the bilateral peripheral neuropathy of the Veteran's toes is likely secondary to prior alcohol abuse.

On May 2014 VA examination, the Veteran reported constant pain behind the right ankle in the distal Achilles region at a severity of 5/10.  Occasionally the pain would increase to 7 or 8 out of 10 if he is on his feet for too long, such as more than one hour at a time; it would take about an hour for the pain to subside.  His other symptoms included burning, sharp stabbing pains, and electric shock to the toes at times.  His range of motion seemed to be okay, and he did not report that flare-ups affected the function of the ankle.  He was not engaged in any regular use of his ankle/foot from an occupational standpoint.  He would walk short distances of 20 to 30 minutes.  He could not provide any other impairments pertaining to the ankle besides increased pain with activity.  

On physical examination, plantar flexion of the ankle was to 20 degrees with objective evidence of painful motion at 20 degrees, and dorsiflexion was to 15 degrees with objective evidence of painful motion at 15 degrees.  On repetitive motion testing, plantar flexion was to 30 degrees and dorsiflexion was to 15 degrees; there were no additional limitations to the right ankle range of motion following repetitive use testing, although the Veteran had pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue of the ankle.  Muscle strength testing was normal, and there was no laxity shown on joint stability testing.  There was no ankylosis of the ankle.  A posterior distal right leg surgical scar was nontender and stable.  The Veteran made constant use of a cane, reportedly due to his right ankle issues.  The examiner opined that the right ankle disability impacted the Veteran's ability to work, limiting him to a job not being up on his feet more than 25 percent of a shift, and he should not engage in any job involving ladders, repetitive stair climbing, crouching, squatting, or kneeling.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations and records described above.  

The Board notes that Codes 5270, 5272, 5273, and 5274 are not applicable to this claim, as there is no evidence of ankylosis of the Veteran's right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's tenosynovitis of the right ankle produced marked limited motion of the ankle so as to meet, or approximate, the criteria for a 20 percent rating.  Notably, following recovery from the September 1998 surgery, the Veteran had minimal or no complaints regarding the right Achilles tendon on treatment or examination through 2002.  On September 2004 examination, he reported chronic tightness over the Achilles tendon surgical site and stiffness of the ankle, although range of motion testing was approximately equal (within the normal range) between the right and left ankles.  On October 2008 examination, shortly following a partial re-rupture of the Achilles tendon, range of motion testing was moderately limited (dorsiflexion to 20 degrees, and plantar flexion to 10 degrees actively and 30 degrees passively); the examiner noted that the Veteran was grossly voluntarily avoiding use of the right foot and ankle, but with distraction the pain pattern was different.  On June 2010 examination, dorsiflexion and plantar flexion were each to 5 degrees.  On February 2014 examination, muscle strength testing was normal for ankle plantar flexion and dorsiflexion.  On May 2014 examination, dorsiflexion was to 15 degrees and plantar flexion was to 20 degrees. The Board finds that these records demonstrate moderate, but not marked, limited motion of the right ankle throughout the appeal period.

In the above determination, the Board has also considered that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, although the Board has resolved all reasonable doubt in the Veteran's favor, a rating in excess of 10 percent for tenosynovitis of the right ankle is not warranted at any time.  

At the outset, the Board notes that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing that he has, for example, pain with motion on extended use of the ankle or foot.  However, the objective evidence outlined above does not support the Veteran's claim for an increase in the schedular rating assigned for tenosynovitis, status post right Achilles tendon rupture.  

In summary, the schedular criteria for the next higher, 20 percent, rating for tenosynovitis, status post right Achilles tendon rupture, were not met at any time during the appeal period, and such rating is not warranted.  The findings on the examinations noted above provide negative evidence against the Veteran's claim (and he has not alleged that the ankle is ankylosed).  

Sural neuropathy

In the September 2009 rating decision on appeal, the Veteran was awarded service connection for sural neuralgia, status post right Achilles tendon rupture, and assigned a noncompensable rating, effective September 21, 1998 (the date the claim for compensation was received).  The disability was rated under Diagnostic Code 8725 (for neuralgia affecting the posterior tibial nerve).  

A March 2012 rating decision granted a 10 percent rating for sural neuralgia status post right Achilles tendon rupture, effective October 1, 2008 (cited as the date the record showed worsening of the nerve disability).  The Veteran contends that he merits higher ratings for this disability throughout the appeal period.

Diagnostic Code 8725 provides for a 10 percent rating for mild or moderate neuralgia manifesting as incomplete paralysis of the posterior tibial nerve; a 20 percent rating for severe incomplete paralysis of the nerve; and a 30 percent rating for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, the toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.

The evidence for this claim is outlined above, as both disabilities on appeal stem from the same injury.

Regarding the effective date assigned for the award of a 10 percent rating for the Veteran's sural neuralgia, the Board notes that such rating was assigned from the date of a VA examination (on October 1, 2008) which found symptoms that met the criteria for a 10 percent rating.  Significantly, on September 2004 VA examination the Veteran reported cramping of the foot along the mid-foot region with weight bearing, numbness along the medial and lateral aspects of the ankle, and a burning sensation over the posterior ankle; an October 2004 nerve conduction study showed that the Veteran had right sural mononeuropathy that was most likely post-surgical in nature.  The Board finds no reason to question these findings and finds that they, along with the noted complaints of pain, reasonably reflect that the Veteran met the criteria for a 10 percent rating throughout the appeal period.  Therefore, the Board finds that such rating is warranted throughout from September 21, 1998.

Progressing with the analysis of this claim/appeal, the Board notes that the Veteran has not expressly indicated he is satisfied with the 10 percent rating, and the matter of entitlement to a rating in excess of 10 percent has remained on appeal.  See AB v. Brown, 6 Vet. App, 35 (1993). 

The evidence of record does not include any records showing that the above-listed criteria for a rating higher than 10 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period were there findings of neuralgia causing severe incomplete paralysis of the posterior tibial nerve.  Consequently, a rating in excess of 10 percent for sural neuralgia under Code 8275 is not warranted.  

In summary, the schedular criteria for the next higher, 20 percent, rating for sural neuralgia, status post right Achilles tendon rupture, have not been met at any time during the appeal period, and such rating is not warranted.  

The Board has considered whether this disability could warrant a rating higher than 10 percent under any other Diagnostic Code.  As there is no evidence of involvement of any other lower extremity nerves, the pertinent Diagnostic Codes for those nerves would not apply to this claim.  


The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities considered in this decision, with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which it is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, a review of the claims file reveals that although the Veteran is not employed, he does not attribute his employment status to his ankle disabilities.  The matter of unemployability has not been raised by the record and is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).









							(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for tenosynovitis, status post right Achilles tendon rupture, is denied.

A 10 percent rating is granted for sural neuralgia, status post right Achilles tendon rupture, from the earlier effective date of September 21, 1998.

A rating in excess of 10 percent for the sural neuralgia is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


